DETAILED ACTION
Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites the term “that are first, second and third time-delay modules”.  The meaning of “that are” is not clear.  Furthermore, the term “connected … in series separately”, in lines 7-8, is not clear.  Specifically, It’s not clear if this term is referring to separate parallel connections.  Regarding the term “and then connected” in lines 8-9, 10-11 and 13. The meaning of “then connected” is not clear.  In other words, where is the connection located?
Regarding claim 2, the term “and then connected” in lines 8-9, 10-11 and 13. The meaning of “then connected” is not clear.  In other words, where is the connection located?
Regarding claim 3, the term “delay manner”, as recited throughout the claim, is not clear.  The intended meaning of the term “manner” is not clear.
Regarding claims 4 and 6,  the term “i.e.” renders the claim indefinite because it is unclear which limitations are part of the claimed invention.  

Regarding claim 7, the term “insertion manner”, is not clear.  The intended meaning of the term “manner” is not clear.
It can be noted that when the deficiencies, pointed out above, are corrected, a better claim interpretation and proper identification of prior art will be possible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119